Exhibit Alcon Independent Director Committee Determines Novartis’ Merger Proposal to Minority Shareholders of Alcon is Grossly Inadequate o Alcon’s Standalone Value Dramatically Exceeds Novartis’ Proposal o Novartis’ Financial Analysis of Alcon Shares is Fundamentally Flawed o Compulsory Nature of Novartis’ Proposal Violates Well-Established Principles of Fairness and Equitable Treatment o Committee to Defend Rights Accorded to Minority Shareholders in Alcon Organizational Regulations and Swiss Law o Committee to Take All Appropriate and Available Actions to Protect Minority Shareholders and Prevent Unilateral Removal of Independent Directors o Committee to Host Conference Call for Alcon Shareholders HUENENBERG, Switzerland – January 20, 2010 – The Independent Director Committee (the “Committee”) of Alcon, Inc. (NYSE: ACL) today announced that it formally responded to the January 4 proposal from Novartis AG (“Novartis”) to attempt to acquire the minority publicly traded shares of Alcon pursuant to a compulsory merger under Swiss law.In its letter to Dr.
